         Case 17-81026             Doc 32     Filed 10/02/18 Entered 10/02/18 09:04:05                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: KUPITZ, PEGGY BOND                                                         § Case No. 17-81026
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 29, 2017. The undersigned trustee was appointed on July 05, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  4,840.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 1.68
                                    Bank service fees                                                      90.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  4,748.32
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-81026              Doc 32  Filed 10/02/18 Entered 10/02/18 09:04:05 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 09/14/2017
       and the deadline for filing governmental claims was 10/26/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,210.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,210.00, for a total compensation of $1,210.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 09/10/2018                    By: /s/JAMES E. STEVENS
                                               Trustee, Bar No.: 3128256




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 17-81026                  Doc 32      Filed 10/02/18 Entered 10/02/18 09:04:05                                 Desc Main
                                                                    Document     Page 3 of 9
                                                                                                                                                              Exhibit A


                                                                            Form 1                                                                            Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-81026                                                               Trustee:        (330420)     JAMES E. STEVENS
Case Name:          KUPITZ, PEGGY BOND                                              Filed (f) or Converted (c): 04/29/17 (f)
                                                                                    §341(a) Meeting Date:        06/08/17
Period Ending: 09/10/18                                                             Claims Bar Date:             09/14/17

                                  1                                 2                          3                      4              5                    6

                     Asset Description                           Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

 1        4215 White Ash Road, Crystal Lake, IL                    99,103.50                           0.00                                0.00                   FA

 2        Cash                                                           50.00                         0.00                                0.00                   FA

 3        Checking: American Community Bank                             500.00                         0.00                                0.00                   FA

 4        Household Goods                                           2,500.00                           0.00                                0.00                   FA

 5        Television: Samsung, Sanyo                                    175.00                         0.00                                0.00                   FA

 6        Cellphone                                                      50.00                         0.00                                0.00                   FA

 7        4 Walkers                                                     100.00                         0.00                                0.00                   FA

 8        Collectibles: Lladros                                     5,133.00                           0.00                                0.00                   FA

 9        Collectibles: 6 Holbien Prints                                450.00                         0.00                                0.00                   FA

10        1 Oil Painting by unknown artist                          Unknown                            0.00                                0.00                   FA

11        Clothes                                                       300.00                         0.00                                0.00                   FA

12        46" Oblong Freshwater Pearl Necklace                           50.00                         0.00                                0.00                   FA

13        14k gold diamond ring 1/2 ct center stone                 1,155.00                       1,155.00                              500.00                   FA
           See Order to Sell Assets entered November 29,
          2017

14        14k gold ladies necklace 38.1 grams                           535.00                         0.00                                0.00                   FA

15        24" 6.5 mm Pearl Necklace with white metal clasp              200.00                         0.00                                0.00                   FA

16        14k gold rope chain w/ 3.40 ct round diamond              7,000.00                       7,000.00                           4,340.00                    FA
           See Orders to Sell Assets entered November 29,
          2017 and April 11, 2018.

17        200 Shares of Harp and Eagle                              Unknown                        Unknown          OA                     0.00                   FA
           See Order Abandoning Property entered August 22,
          2018.

18        2005 Chevrolet Equinox                                    2,137.50                           0.00                                0.00                   FA

19        12 year old cat                                                 0.00                         0.00                                0.00                   FA

 19      Assets       Totals (Excluding unknown values)          $119,439.00                    $8,155.00                            $4,840.00                 $0.00



      Major Activities Affecting Case Closing:




                                                                                                                               Printed: 09/10/2018 05:35 PM   V.14.14
                     Case 17-81026                   Doc 32       Filed 10/02/18 Entered 10/02/18 09:04:05                                   Desc Main
                                                                    Document     Page 4 of 9
                                                                                                                                                                 Exhibit A


                                                                          Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-81026                                                           Trustee:       (330420)      JAMES E. STEVENS
Case Name:       KUPITZ, PEGGY BOND                                             Filed (f) or Converted (c): 04/29/17 (f)
                                                                                §341(a) Meeting Date:        06/08/17
Period Ending: 09/10/18                                                         Claims Bar Date:             09/14/17

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2017           Current Projected Date Of Final Report (TFR):       August 24, 2018 (Actual)




                                                                                                                                  Printed: 09/10/2018 05:35 PM   V.14.14
                         Case 17-81026                  Doc 32     Filed 10/02/18 Entered 10/02/18 09:04:05                                                Desc Main
                                                                     Document     Page 5 of 9
                                                                                                                                                                              Exhibit B


                                                                                Form 2                                                                                         Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         17-81026                                                                   Trustee:              JAMES E. STEVENS (330420)
Case Name:           KUPITZ, PEGGY BOND                                                         Bank Name:            Rabobank, N.A.
                                                                                                Account:              ******9266 - Checking Account
Taxpayer ID #:       **-***7118                                                                 Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 09/10/18                                                                         Separate Bond: N/A

   1             2                          3                                    4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From             Description of Transaction                 T-Code              $                   $              Account Balance
11/06/17                   Mitchell Busch                  purchase of chain and diamond                                              740.00                                   740.00
               {13}                                          Sale of Ring to Busch             500.00      1129-000                                                            740.00
                                                             Jewelers
               {16}                                          Sale of Rope Chain to             240.00      1129-000                                                            740.00
                                                             Busch Jewelers
11/30/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00              730.00
12/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00              720.00
01/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00              710.00
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00              700.00
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00              690.00
04/24/18       {16}        Clodius & Co.                   proceeds from sale of diamond                   1129-000                4,100.00                                   4,790.00
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00             4,780.00
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00             4,770.00
06/05/18       101         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                  2300-000                                          1.68             4,768.32
                                                           BALANCE AS OF 06/05/2018 FOR CASE
                                                           #17-81026, BOND #016018067
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00             4,758.32
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                2600-000                                         10.00             4,748.32

                                                                               ACCOUNT TOTALS                                      4,840.00                 91.68          $4,748.32
                                                                                      Less: Bank Transfers                              0.00                 0.00
                                                                               Subtotal                                            4,840.00                 91.68
                                                                                      Less: Payments to Debtors                                              0.00
                                                                               NET Receipts / Disbursements                       $4,840.00                $91.68



                                                                                                                                    Net              Net                   Account
                                                                               TOTAL - ALL ACCOUNTS                               Receipts      Disbursements              Balances

                                                                               Checking # ******9266                               4,840.00                 91.68             4,748.32

                                                                                                                                  $4,840.00                $91.68          $4,748.32




{} Asset reference(s)                                                                                                                      Printed: 09/10/2018 05:35 PM        V.14.14
                   Case 17-81026              Doc 32        Filed 10/02/18 Entered 10/02/18 09:04:05           Desc Main
                                                              Document     Page 6 of 9


Printed: 09/10/18 05:35 PM                                       Exhibit C                                              Page: 1

                                             Case: 17-81026 KUPITZ, PEGGY BOND
                         Claimant /                                    Amount       Amount        Paid      Claim       Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                      Filed       Allowed      to Date   Balance      Payment

Admin Ch. 7 Claims:

          04/29/17 200 Barrick, Switzer, Long, Balsley & Van             165.00        165.00       0.00      165.00       165.00
                       Evera
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <3120-00 Attorney for Trustee Expenses (Trustee Firm)>
                       Mincemoyer Jewelry (Appraisal Fee ) - 7/14/17
          04/29/17 200 Barrick, Switzer, Long, Balsley & Van            2,892.50      2,892.50      0.00     2,892.50     2,892.50
                       Evera
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <3210-00 Attorney for Trustee Fees (Other Firm)>
          04/29/17 200 JAMES E. STEVENS                                  1,210.00     1,210.00      0.00     1,210.00     1,210.00
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <2100-00 Trustee Compensation>
                Total for Priority 200:   100% Paid                     $4,267.50    $4,267.50     $0.00    $4,267.50    $4,267.50

                              Total for Admin Ch. 7 Claims:             $4,267.50    $4,267.50     $0.00    $4,267.50    $4,267.50


Unsecured Claims:

  1       06/19/17 610 Discover Bank                                    18,351.83    18,351.83      0.00    18,351.83      445.97
                       Discover Products Inc
                       PO Box 3025
                       New Albany, OH 43054-3025
                       <7100-00 General Unsecured § 726(a)(2)>
  2       07/20/17 610 Capital One, N.A.                                 1,240.92     1,240.92      0.00     1,240.92       30.16
                       c/o Becket and Lee LLP
                       PO Box 3001
                       Malvern, PA 19355-0701
                       <7100-00 General Unsecured § 726(a)(2)>
  3       09/08/17 610 Quantum3 Group LLC as agent for                    192.92       192.92       0.00      192.92          4.69
                       Comenity Bank
                       PO Box 788
                       Kirkland, WA 98083-0788
                       <7100-00 General Unsecured § 726(a)(2)>

                Total for Priority 610:   2.43014% Paid                $19,785.67   $19,785.67     $0.00   $19,785.67     $480.82

                                Total for Unsecured Claims:            $19,785.67   $19,785.67     $0.00   $19,785.67     $480.82


                                              Total for Case :         $24,053.17   $24,053.17     $0.00   $24,053.17    $4,748.32
          Case 17-81026         Doc 32      Filed 10/02/18 Entered 10/02/18 09:04:05                 Desc Main
                                              Document     Page 7 of 9


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 17-81026
            Case Name: KUPITZ, PEGGY BOND
            Trustee Name: JAMES E. STEVENS
                                                Balance on hand:                          $             4,748.32
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $             4,748.32

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
Trustee, Fees - JAMES E. STEVENS                                      1,210.00                0.00        1,210.00
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          2,892.50                0.00        2,892.50
& Van Evera
Attorney for Trustee, Expenses - Barrick, Switzer, Long,                165.00                0.00          165.00
Balsley & Van Evera
                            Total to be paid for chapter 7 administration expenses:       $             4,267.50
                            Remaining balance:                                            $               480.82

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                0.00
                            Remaining balance:                                            $              480.82




   UST Form 101-7-TFR (05/1/2011)
           Case 17-81026         Doc 32      Filed 10/02/18 Entered 10/02/18 09:04:05                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $              480.82
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 19,785.67 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 2.4 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Discover Bank                                          18,351.83                 0.00         445.97
  2            Capital One, N.A.                                       1,240.92                 0.00          30.16
  3            Quantum3 Group LLC as agent for                           192.92                 0.00              4.69
                             Total to be paid for timely general unsecured claims:          $              480.82
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00



  UST Form 101-7-TFR (05/1/2011)
           Case 17-81026         Doc 32     Filed 10/02/18 Entered 10/02/18 09:04:05                  Desc Main
                                              Document     Page 9 of 9




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
